Citation Nr: 1104119	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for sinusitis with headaches, 
to include as secondary to service-connected residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1978 to July 1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in August 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In April 2007, the Board remanded the issue of service connection 
for sinusitis with headaches claimed as secondary to service-
connected head injury for further development.  As there has been 
substantial compliance with the Board's remand, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In November 2007, the Board also remanded the issues of service 
connection for a head injury, residuals of a neck injury claimed 
as secondary to service-connected head injury, and service 
connection for lumbosacral strain, also claimed as spondylosis, 
to include as secondary to service-connected head injury.  In a 
rating decision in March 2010, the RO granted service connection 
for these three issues and they are no longer in appellate 
status.  The issue currently on appeal has been recharacterized 
as entitlement to service connection for sinusitis with 
headaches, to include as secondary to service-connected residuals 
of a head injury.


FINDING OF FACT

Sinusitis with headaches was not affirmatively shown to have been 
present in service and the current sinusitis with headaches, 
first documented after service, is unrelated to an injury or 
disease of service origin; and sinusitis with headaches was not 
caused by or made worse by the service-connected residuals of in-
service head injury.  


CONCLUSION OF LAW

Sinusitis with headaches was not incurred in or aggravated by 
service, and sinusitis with headaches is not proximately due to 
or the result of the service-connected residuals of in-service 
head injury, nor is it aggravated by the service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in 
March 2003.  The Veteran was notified of the evidence needed to 
substantiate the claims of service connection for head injury, 
back injury, neck injury, right hand, and broken finger.  While 
the VCAA notice did not specifically refer to sinusitis, under a 
reasonable person standard, the Veteran could be expected to 
understand from the notice that the claim of service connection 
for sinusitis with headaches also required evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that VA 
would obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical records 
or authorize VA to obtain private medical records on his behalf.  
The notice included, in general, the provisions for the effective 
date of the claim, that is, the date of receipt of the claim.  

The RO provided post-adjudication VCAA notice by letter, dated in 
April 2006, informing the Veteran of the provisions for 
disability ratings and for the effective date of the claim.

The VCAA notice in March 2003, which pertained to the claim of 
service connection, did not provide the information necessary to 
substantiate service connection on a secondary basis, such a 
content error is a Type One error (failure to notify the veteran 
of what evidence is needed to substantiate the claim).  And a 
Type One error has the natural effect of harming a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  In this case, in the 
supplemental statement of the case (SSOC) in March 2010, the RO 
notified the Veteran that secondary service connection may be 
granted for a disability which is proximately due to or 
aggravated by a service-connected disability.  While the SSOC 
provided the criteria for secondary service connection under 
38 C.F.R. § 3.310 in effect since October 2006 and the criteria 
prior to October 2006 is applicable in the instant case, as the 
current regulations include the criteria for secondary service 
connection in effect prior to October 2006 along with the concept 
of aggravation, the Veteran has been adequately informed of how 
to substantiate his service connection claim on a secondary 
basis.  Thereafter the Veteran had the opportunity to submit 
additional argument, which his representative did by filing a 
brief in September 2010.  Because VA provided the Veteran with 
reasonable notice of the type of evidence needed to substantiate 
the claim of secondary service connection, the post-adjudicatory 
notice and opportunity to develop the case that was provided 
during the administrative appellate proceeding rendered the 
limited VCAA notice error nonprejudicial as the content and 
timing error did not affect the essential fairness of the 
adjudication.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of 
the claim).

To the extent that the VCAA notice pertaining to degree of 
disability came after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided substantial content-complying VCAA notice, 
the claim of service connection was readjudicated as evidenced by 
the supplemental statement of the case, dated in March 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
records, to include records from the clinic in Fort Gordon, and 
VA records.  

The Veteran was also afforded VA examinations.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case were 
sufficient, as they were predicated on a full reading of the 
Veteran's service and post-service VA medical records.  The VA 
examiners considered all of the pertinent evidence of record, the 
statements of the appellant, and provided an explanation for the 
opinion stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

In April 2007, the Board in its remand instructed that records be 
obtained from the Social Security Administration (SSA), VA 
Medical Center (VAMC) in Jackson, Mississippi from 1980 to the 
present, and from the VAMC in Chicago, Illinois from 1980 to 1997 
and from April 2004 to the present.  In May 2007, SSA confirmed 
that no records were available.  In May 2007, the Jackson VAMC 
confirmed that available records from 1980 to 1985 were sent, 
which are included in the claims folder.  A review of the file 
shows records from the VAMC in Chicago to include entries dated 
from 1997 to 1998 and from 2002 to 2009.  In reply to a VA letter 
dated in March 2009 requesting records from 1980 to 1997, the 
Chicago VAMC in March 2009 replied that these records were not 
available.  

In the April 2007 remand, the Board also requested that adequate 
VCAA notice be sent to the Veteran.  Attempts were made to send a 
VCAA letter dated in May 2007 to the Veteran, however the letter 
was returned as undeliverable.  Nevertheless, the Veteran has 
been provided with adequate VCAA for the reasons discussed above 
and as an attempt was made to provide him with additional VCAA 
notice, the Board finds that there has been substantial 
compliance with its April 2007 remand.  


The record does not indicate that the current sinusitis with 
headaches may be secondary to the service-connected residuals of 
an in-service head injury as the record includes adequate medical 
opinions addressing the etiology of the sinusitis and the 
evidence does not indicate that the current sinusitis may be 
associated with the service-connected residuals of an in-service 
head injury on the basis of aggravation.  For this reason, a VA 
medical opinion on the question of aggravation is not necessary 
to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service connection 
includes the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other substantive 
changes were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform to 
Allen apply.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Service treatment records show that in May 1979 the Veteran was 
attacked with a tent pole and had lacerations on the top of his 
scalp.  Physical examination shows no inflammation.  X-ray shows 
the orbital rim, zygomatic arch, and the innominate lines were 
normal.  The nasal spine and maxillary spine were intact and the 
sinuses were normal.  Upon separation from service, the 
examination in May 1979 evaluated the head, face, neck and scalp, 
nose, sinuses, and neurologic condition as normal.  Thus on the 
basis of the service treatment records, sinusitis was not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established. 

Service treatment records show that in January 1979 the Veteran 
had a sore throat, runny nose, chest pain, sneezing and coughing 
for three months.  The assessment included acute rhinitis and 
acute pharyngitis.  In February 1979 he was treated for a cold, 
with a sore throat, cough and congestion.  Sinusitis, to include 
headaches, is not shown in the service treatment records.  As the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify sinusitis 
with headaches and sufficient observation to establish chronicity 
during service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  

After service, while headaches were noted in a VA medical 
certificate in September 1985, pan sinusitis was first documented 
in a VA x-ray in October 1998, more than nineteen years after 
service.  The absence of documented complaints indicative of 
sinusitis from 1979 to 1998 weighs against the claim that 
sinusitis, first documented in 1998, is related to service on the 
basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).

In statements dated in January 2003 and March 2003, the Veteran 
contended that he has had sinusitis with chronic headaches since 
his assault during active duty service.  In March 2004, the 
Veteran stated that during service he was beaten repeatedly over 
the head with a tent pole, causing his head to bleed, and for the 
next few days experienced vision problems.  In the notice of 
disagreement received in January 2004, the Veteran argued that 
his in-service head injury caused his sinusitis and headaches.  

In January 2003, the Veteran's social worker related his chronic 
headaches and cognitive problems to the assaults in service.  As 
indicated earlier, in March 2010 the Veteran was granted service 
connection for residuals of an in-service head injury.  

The Veteran is competent to describe symptoms of an injury and 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or illness, 
which are within the realm of personal knowledge), but as it does 
not necessarily follow that there is a relationship between the 
current sinusitis with headaches and the continuity of 
symptomatology that the Veteran avers, and as sinusitis with 
headaches is not a condition under case law that has been found 
to be capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, 
lay evidence can serve to support a claim for service connection.  
Lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007). 

Although the Veteran is competent to describe symptoms of an 
injury or illness, which he can observe, the diagnosis of 
sinusitis with headaches, is based on history and clinical 
findings, which are interpreted by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  

Sinusitis with headaches is not a simple medical condition and as 
a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to offer a 
diagnosis of sinusitis with headaches or provide an opinion on 
medical causation.  

Where the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the Board does not find the Veteran to be competent to 
establish a diagnosis or address medical causation for his claim 
of service connection for sinusitis with headaches, the 
determination of whether the Veteran's statements are credible is 
not reached.  

After service, VA hospital records dated from August 1980 to 
September 1980, show the Veteran was beaten on the head and neck 
and both clinically and radiographically fractured his left 
infraorbit and left nasal bone.  An exploration of the left 
infraorbit revealed a large fracture fragment, which was wired to 
the infraorbital rim.  

As mentioned earlier, the medical evidence first shows pan 
sinusitis on VA x-ray in October 1998 and headaches in 1985.  VA 
medical records from 2002 to 2009, continue to indicate headaches 
and intermittently document sinusitis.  VA progress notes show 
that in June 2002 chronic headaches since adolescence were noted. 
There were no active sinus symptoms.  A MRI in August 2002 shows 
chronic sinusitis and posttraumatic changes noted over the left 
infraorbital region with magnetic susceptibility artifacts from 
open reduction internal fixation and possible old metallic 
fragments.  In January 2003 the records document bilateral sinus 
maxillary tenderness questionably slightly more on the right side 
and indicate that minor maxillary sinusitis was shown on the MRI.  
A CT scan in March 2003 did not show acute sinusitis.  There was 
a healed fracture of the right infraorbital plate, there was 
stabilization of the left orbital wall fracture, and nasal bone 
fractures were healed.  A neuropsychology evaluation in March 
2003 shows chronic tension headaches of multifactorial origin.  
The Veteran reported a history of blows to the head, including 
due to childhood abuse and multiple physical attacks as an adult.  
A VA otolaryngology progress notes in October 2004 shows the 
Veteran complained of rhinorrhea and nasal congestion and had an 
assessment of laryngopharyngeal reflux.  In March 2005, the 
records show a history of vasomotor rhinitis.  The Veteran had 
clear nasal drainage and longstanding headaches due to a previous 
injury.  He denied sinus congestion and pain.  A progress note in 
December 2008 shows the Veteran had a runny nose and congestion 
and the assessment was upper respiratory infection.  

On VA examination in August 2003, the diagnosis was chronic daily 
headaches.  The examiner indicated that the Veteran had multiple 
head traumas after his 1979 injury in service.  

On VA examination in February 2009, the examiner noted that the 
Veteran was beaten over the head in 1979 during active duty 
service.  The Veteran complained of frontal headaches.  Physical 
examination of the nose revealed normal turbinates, midline 
septum, no pus or mucus.  There was no tenderness over the 
sinuses.  The diagnosis was chronic sinusitis.  The examiner 
concluded that it is less likely than not that chronic sinusitis 
is related to the Veteran's in-service head injury and subsequent 
chronic headaches because the Veteran had a fracture on the left 
side of his face subsequent to the in-service injury in 1979 and 
it is more likely than not that the chronic sinus infections, 
which the Veteran indicated are more on the left than on the 
right, are related to the disruption of the normal anatomy of 
that side of the face contiguous with the sinus.  

On VA examination in December 2009, the same examiner who 
conducted the VA examination in February 2009, noted that the 
Veteran reported seeing his doctor a few times in the last 
several years for acute sinusitis.  The Veteran indicated he had 
headaches associated with the sinusitis.  Physical examination 
showed no perforation or drainage.  Examination of the nose 
showed normal turbinates, midline septum, no pus or mucous 
emanating from the nostrils, and no crusting.  There was no 
tenderness on palpation over the sinus.  The diagnosis was 
chronic sinusitis.  The examiner concluded that it is less likely 
than not that the Veteran's chronic sinusitis is related to his 
head injury in service.  The examiner's rationale was that the 
Veteran fractured his left facial bone after service during an 
altercation in August 1980 and his left sinus infections were 
related to this disruption of the normal anatomy of the side of 
his face contiguous with his sinus.  The examiner noted that 
although the Veteran had headaches associated with chronic 
sinusitis, they were distinct from his post-traumatic headaches 
associated with his in-service head injury.  


Thus the competent evidence of record, the opinion in February 
2009 and December 2009 by the VA examiner, a medical doctor, 
opposes rather than supports the claim.  The examiner clearly 
attributed the Veteran's sinusitis with headaches to the post-
service fracture of the facial bones, noting that the headaches 
associated with the sinusitis were distinct from the headaches 
associated with the in-service head injury, for which service 
connection has been granted.  This evidence is uncontroverted and 
weighs against the claim. 

On the claim of whether sinusitis with headaches is proximately 
due to or the result of service-connected residuals of a head 
injury, the question posed is whether sinusitis with headaches 
was caused by or aggravated by (permanently made worse) the 
service-connected residuals of a head injury.  38 C.F.R. § 
3.310(a).  Temporary or intermittent flare-ups of symptoms do not 
constitute sufficient evidence to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, is 
permanently worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991)

The competent evidence unequivocally shows that sinusitis with 
headaches is not caused by, proximately due to or the result of 
the service-connected residuals of a head injury as the VA 
examiner in 2009 related the sinusitis with headaches to the 
post-service fracture on the left side of the face.  As for 
whether the service-connected residuals of the head injury 
aggravated the sinusitis with headaches, the evidence does not 
show that the sinusitis with headaches permanently worsened.  

In order to determine whether there was an increase in severity 
of the sinusitis and headaches associated with the sinusitis, the 
Board looks at the criteria for rating sinusitis under the 
General Rating Formula for Sinusitis (Diagnostic Codes 6510 
through 6514), which provides a noncompensable rating for 
sinusitis detected by x-ray only and a 10 percent rating for one 
or two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
three to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


VA medical records from 1980 until the VA examination in February 
2009, discussed above, do not show incapacitating episodes of 
sinusitis.  On VA examination in February 2009, the Veteran 
reported a history of chronic sinusitis with visits to the 
emergency room for acute sinusitis.  He was treated with 
antibiotics and in the last three to four years has had 
approximately three or four episodes of sinusitis which required 
antibiotics.  On VA examination in December 2009, the examiner 
reiterated that in the last three to four years the Veteran had 
approximately three to four episodes, which usually were on the 
left side of his face in the maxillary sinus region causing pain 
on the left side of the face.  The Veteran did not indicate puff 
coming from the nostrils but indicated he had headaches 
associated with the sinusitis.  Each episode lasted a couple of 
weeks.  As the episodes described on VA examination in February 
2009 and December 2009 lasted only two weeks and occurred only 
three to four times in the last three to four years, they do not 
suggest that the sinusitis with headaches increased in severity 
as the Veteran did not have one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.

As sinusitis with headaches was not permanently worsened, the 
evidence does not demonstrate that the service-connected 
residuals of a head injury aggravated the sinusitis with 
headaches. 

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim on a direct and secondary basis for 
the reasons articulated, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for sinusitis with headaches, 
to include as secondary to service-connected residuals of a head 
injury, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


